



Exhibit 10.8
EXECUTION VERSION
AMENDMENT NO. 3
AMENDMENT NO. 3 (this “Amendment”) dated as of February 27, 2018, among NEW
MOUNTAIN FINANCE CORPORATION (the “Borrower”), the Lenders party hereto and
GOLDMAN SACHS BANK USA, in its capacity as Administrative Agent (the “Agent”),
Swingline Lender (the “Swingline Lender”) and Issuing Bank (the “Issuing Bank”)
under the Credit Agreement referred to below.
The Borrower is party to the Senior Secured Revolving Credit Agreement, dated as
of June 4, 2014, among the Borrower, the Lenders party thereto, the Agent, and
Goldman Sachs Bank USA, as Syndication Agent (as amended, amended and restated,
modified or otherwise supplemented prior to the date hereof, the “Credit
Agreement”).
The Borrower and the Lenders wish now to amend the Credit Agreement in certain
respects, and accordingly, the parties hereto hereby agree as follows:
Section 1.Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement as amended hereby and together with all amended
exhibits and updated schedules and appendices thereto are used herein as defined
therein.
Section 2.    Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 5 below, and effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a)    The definitions of “Commitment Termination Date” and “Final Maturity
Date” in Section 1.01 shall be amended and restated as follows:
“Commitment Termination Date” means June 4, 2021.
“Final Maturity Date” means June 4, 2022.
(b)    The following definitions are hereby added to Section 1.01 in the correct
alphabetical order:
“2018 Extending Lender(s)” means Goldman Sachs Bank USA, Morgan Stanley Bank,
N.A., Stifel Bank & Trust, any successor or assign of a 2018 Extending Lender,
any successor or assign of a 2018 Non-Extending Lender that agrees to become a
2018 Extending Lender and any Assuming Lender that becomes a party to the Credit
Agreement following the Third Amendment Effective Date.
“2018 Non-Extending Lender(s)” means Security Benefit Life and any successor or
assign of a 2018 Non-Extending Lender that does not agree to become a 2018
Extending Lender.
“Guarantee and Security Agreement Confirmation” means that certain Guarantee and
Security Agreement Confirmation dated as of February 27, 2018, between the
Borrower and the Administrative Agent.
“Third Amendment” means that certain Amendment No. 3, among the Borrower, the
Lenders party thereto and the Administrative Agent dated as of the Third
Amendment Effective Date.
“Third Amendment Effective Date” means February 27, 2018.
(c)    Section 2.03(i) is amended by replacing “three Business Days” with “two
Business Days”;
(d)    A new sub-clause (v) shall be added to Section 2.08(e) as follows:


    



--------------------------------------------------------------------------------





“(v)    2018 Non-Extending Lenders. No 2018 Non-Extending Lender may participate
in any Commitment Increase unless in connection therewith, it shall have agreed
to become a 2018 Extending Lender hereunder.”
(e)    A new subsection (f) shall be added to Section 2.08 as follows:
“(f)    Mandatory Termination of Commitments of 2018 Non-Extending Lenders.
Unless previously terminated, the Commitments of each 2018 Non‑Extending Lender
shall terminate on June 4, 2018. In connection with the foregoing, each Lender
(other than any 2018 Non-Extending Lender), hereby agrees that it shall not be
entitled to any pro-rata reduction in its Commitments of the same Class
notwithstanding Section 2.17(c) or other provision hereof to the contrary.”
(f)    A new subsection (g) shall be added to Section 2.10 as follows:
“(g)    Special Mandatory Repayment to 2018 Non-Extending Lenders. On June 4,
2019 (or, so long as no Default or Event of Default has occurred and is
continuing, on such earlier date on or after June 4, 2018 as the Borrower may
elect by written notice in accordance with Section 2.10(e)), the Borrower shall
repay all of the Loans of the 2018 Non-Extending Lenders and, in connection
therewith, each other Lender hereby agrees that, so long as its Loans are not
otherwise due and payable hereunder, it shall not be entitled to any pro-rata
repayment of its Loans of the same Class notwithstanding Section 2.17(c) or any
other provision hereof to the contrary. The foregoing special mandatory
repayment is subject to the following:
(1)if any LC Exposure exists at the time of such repayment to the 2018
Non-Extending Lenders all of such LC Exposure held by the 2018 Non-Extending
Lenders shall be reallocated among the 2018 Extending Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of
all Revolving Credit Exposures of the 2018 Extending Lenders does not exceed the
total of all 2018 Extending Lenders’ Commitments, (y) no 2018 Extending Lender’s
Revolving Credit Exposure will exceed such Lender’s Commitment, and (z) the
conditions set forth in Section 4.02 are satisfied at such time;
(2)    if any Swingline Exposure exists at the time of such repayment to the
2018 Non-Extending Lenders all of such Swingline Exposure held by the 2018
Non-Extending Lenders shall be reallocated among the 2018 Extending Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all Revolving Credit Exposures of the 2018 Extending Lenders does
not exceed the total of all 2018 Extending Lenders’ Commitments, (y) no 2018
Extending Lender’s Revolving Credit Exposure will exceed such Lender’s
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time; and
(3)    if the reallocations described in clauses (1) and (2) above cannot, or
can only partially, be effected, the Borrower shall on the day of such
prepayment to the 2018 Non-Extending Lenders also prepay Loans in accordance
with Section 2.10(a) in an amount such that after giving effect thereto, (x) all
LC Exposure of the 2018 Non-Extending Lenders could be reallocated in accordance
with clause (1) above (whereupon such LC Exposure shall be so reallocated
regardless of whether the conditions set forth in Section 4.02 are satisfied at
such time) and (y) all Swingline Exposure of the 2018 Non-Extending Lenders
could be reallocated in accordance with clause (2) above (whereupon such
Swingline Exposure shall be so reallocated regardless of whether the conditions
set forth in Section 4.02 are satisfied at such time).”
(a)    Schedule 1.01(b) to the Credit Agreement is amended by replacing it with
Annex I hereto.
(b)    Schedule 3.11 to the Credit Agreement is amended by replacing it with
Annex II hereto.
(c)    Any reference in any Loan Document to Schedule 3.11 of the Credit
Agreement, to Schedule 3.11 as of the Effective Date or to items contained in
such Schedule 3.11 as of the Effective Date, in whole or in part, shall refer to
such schedule as amended pursuant to the Third Amendment.
Section 3.    Representations and Warranties. The Borrower represents and
warrants to each Lender, the Agent, the Swingline Lender and the Issuing Bank
that on the Third Amendment Effective Date (a) the representations and
warranties of the Borrower set forth in Article III of the Credit Agreement and
in the other Loan Documents are true and correct in all material







--------------------------------------------------------------------------------





respects (or, in the case of any portion of the representations and warranties
already subject to a materiality qualifier, true and correct in all respects) on
and as of the Third Amendment Effective Date, or as to any such representation
or warranty that refers to a specific date, as of such specific date and (b) no
Default or Event of Default has occurred and is continuing on the Third
Amendment Effective Date.
Section 4.    Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 of this Amendment shall not become effective until the date
(the “Third Amendment Effective Date”) on which the conditions below are
satisfied, each of which shall be reasonably satisfactory to the Agent:
(a)    Execution. The receipt by the Agent of counterparts of this Amendment
executed by the Borrower, the Agent (in its capacity as Administrative Agent),
the Swingline Lender, the Issuing Bank, the Required Lenders.
(b)    Officer’s Certificate. The receipt by the Agent of a certificate, dated
the Third Amendment Effective Date and signed by a Financial Officer of the
Borrower, confirming that (i) the representations and warranties of the Borrower
set forth in Article III of the Credit Agreement and in the other Loan Documents
shall be true and correct in all material respects (or, in the case of any
portion of the representations and warranties already subject to a materiality
qualifier, true and correct in all respects) on and as of the Third Amendment
Effective Date, or as to any such representation or warranty that refers to a
specific date, as of such specific date, and (ii) no Default or Event of Default
shall have occurred and be continuing on the Third Amendment Effective Date or
shall result from the transactions contemplated by this Amendment.
(c)    Guarantee and Security Agreement Confirmation. A Guarantee and Security
Agreement Confirmation, in form and substance to be mutually agreed, duly
executed and delivered by each of the parties to the Guarantee and Security
Agreement affirming each of the Obligors’ obligations under the Guarantee and
Security Agreement.
(d)    Borrowing Base Certificate. A Borrowing Base Certificate as of a date not
more than five days prior to the Third Amendment Effective Date.
(e)    Opinion of Counsel to the Obligors. A favorable written opinion
(addressed to the Agent and the Lenders and dated the Third Amendment Effective
Date) of Simpson Thacher & Bartlett LLP, New York counsel for the Obligors.
The effectiveness of this Amendment is also subject to the payment by the
Borrower of such fees as the Borrower shall have agreed to pay to the Agent in
connection herewith and, to the extent invoiced at least two Business Days prior
to the required payment date, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to the Agent, in connection
with the negotiation, preparation, execution and delivery of this Amendment.
The Agent shall notify the Borrower and the Lenders of the Third Amendment
Effective Date promptly upon its occurrence, and such notice shall be conclusive
and binding.
Section 5.    Reference to and Effect on the Credit Agreement. On and after the
Third Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Third Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Third Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Third Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Third Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.
Section 6.    Miscellaneous. Except as specifically herein provided, the Credit
Agreement and the other Loan Documents are in full force and effect and are
hereby in all respects ratified and confirmed. This Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart to this Amendment. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be duly executed and delivered as of the day and year first above
written.
NEW MOUNTAIN FINANCE CORPORATION






By: /s/ Shiraz Y. Kajee
Name: Shiraz Y. Kajee
Title: Chief Financial Officer and Treasurer







--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as Agent and a Lender
By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory







--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as Swingline Lender and Issuing Bank
By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory







--------------------------------------------------------------------------------







STIFEL BANK & TRUST,
as a Lender
By: /s/ Joseph L. Sooter, Jr.    
Name: Joseph L. Sooter, Jr.
Title: Senior Vice President







--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.,
as a Lender
By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory











--------------------------------------------------------------------------------






Annex I

SCHEDULE 1.01(b)
Commitments
2018 Extending Lender
Multicurrency
Commitment
Goldman Sachs Bank USA
$62,100,000
Morgan Stanley Bank, N.A.
$51,400,000
 
 
2018 Extending Lender
Dollar Commitment
Stifel Bank & Trust
$21,500,000
 
 
2018 Non-Extending Lender
Multicurrency Commitment
Security Benefit Life
$15,000,000





    

--------------------------------------------------------------------------------






Annex II


SCHEDULE 3.11


Material Agreements and Liens


Material Agreements
1.    Third Amended and Restated Loan and Security Agreement (as amended,
modified, waived, supplemented, restated or replaced from time to time), dated
as of October 24, 2017, by and among New Mountain Finance Holdings, L.L.C., as
borrower, New Mountain Finance Corporation, as collateral manager, each of the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, as the swingline lender, administrative agent and collateral
custodian.


2.    Loan and Security Agreement, dated as of June 17, 2014, by and among New
Mountain Finance Corporation, as collateral manager, NMFC Senior Loan Program I
LLC, as borrower, each of the lenders from time to time party thereto, Wells
Fargo Bank, National Association, as administrative agent and Wells Fargo Bank,
National Association, as collateral custodian.


3.    Loan and Security Agreement, dated as of April 12, 2016, by and among New
Mountain Finance Corporation, as collateral manager, NMFC Senior Loan Program II
LLC, as borrower, each of the lenders from time to time party thereto, Wells
Fargo Bank, National Association, as administrative agent and Wells Fargo Bank,
National Association, as collateral custodian.


4.    Indenture, dated as of June 3, 2014, between New Mountain Finance
Corporation, as Issuer, and U.S. Bank National Association, as Trustee, relating
to New Mountain Finance Corporation’s 5.00% Senior Convertible Notes due 2019.


5.    Purchase Agreement, dated as of May 28, 2014, by and among New Mountain
Finance Corporation, as Issuer, New Mountain Finance Advisors BDC, L.L.C., as
Adviser, New Mountain Finance Administration, L.L.C., as Administrator, and
Goldman Sachs & Co., Wells Fargo Securities, LLC and Morgan Stanley & Co. LLC,
as Initial Purchasers.


6.    Note Purchase Agreement dated May 4, 2016, as amended and restated by the
Amended and Restated Note Purchase Agreement dated September 30, 2016 (the
“Amended and Restated Note Purchase Agreement”), by and between New Mountain
Finance Corporation and the purchasers party thereto, relating to New Mountain
Finance Corporation’s 5.313% Senior Notes due May 15, 2021.


7.    Amended and Restated Note Purchase Agreement, as supplemented by the First
Supplement to Amended and Restated Note Purchase Agreement dated June 30, 2017,
by and between New Mountain Finance Corporation and the purchasers party
thereto, relating to New Mountain Finance Corporation’s 4.760% Series 2017A
Senior Notes due July 15, 2022.


8.    Amended and Restated Note Purchase Agreement, as supplemented by the
Second Supplement to Amended and Restated Note Purchase Agreement dated January
30, 2018, by and between New Mountain Finance Corporation and the purchasers
party thereto, relating to New Mountain Finance Corporation’s 4.87% Series 2018A
Senior Notes due January 30, 2023.


Liens
Liens created pursuant to this Agreement or any of the Security Documents.






    